

117 HR 245 IH: New Source Review Permitting Improvement Act
U.S. House of Representatives
2021-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 245IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2021Mr. Griffith introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend sections 111, 169, and 171 of the Clean Air Act to clarify when a physical change in, or change in the method of operation of, a stationary source constitutes a modification or construction, and for other purposes.1.Short titleThis Act may be cited as the New Source Review Permitting Improvement Act. 2.Clarification of definition of a modification: emission rate increases, pollution control, efficiency, safety, and reliability projectsParagraph (4) of section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)) is amended—(1)by inserting (A) before The term;(2)by inserting before the period at the end the following: . For purposes of the preceding sentence, a change increases the amount of any air pollutant emitted by such source only if the maximum hourly emission rate of an air pollutant that is achievable by such source after the change is higher than the maximum hourly emission rate of such air pollutant that was achievable by such source during any hour in the 10-year period immediately preceding the change; and(3)by adding at the end the following:(B)Notwithstanding subparagraph (A), the term modification does not include a change at a stationary source that is designed—(i)to reduce the amount of any air pollutant emitted by the source per unit of production; or(ii)to restore, maintain, or improve the reliability of operations at, or the safety of, the source,except, with respect to either clause (i) or (ii), when the change would be a modification as defined in subparagraph (A) and the Administrator determines that the increase in the maximum achievable hourly emission rate of a pollutant from such change would cause an adverse effect on human health or the environment..3.Clarification of definition of construction for prevention of significant deteriorationSubparagraph (C) of section 169(2) of the Clean Air Act (42 U.S.C. 7479(2)) is amended to read as follows:(C)The term construction, when used in connection with a major emitting facility, includes a modification (as defined in section 111(a)) at such facility, except that for purposes of this subparagraph a modification does not include a change at a major emitting facility that does not result in a significant emissions increase, or a significant net emissions increase, in annual actual emissions at such facility..4.Clarification of definition of modifications and modified for nonattainment areasParagraph (4) of section 171 of the Clean Air Act (42 U.S.C. 7501) is amended to read as follows: (4)The terms modifications and modified mean a modification as defined in section 111(a)(4), except that such terms do not include a change at a major emitting facility that does not result in a significant emissions increase, or a significant net emissions increase, in annual actual emissions at such facility..5.Rule of construction Nothing in this Act or the amendments made by this Act shall be construed to treat any change as a modification for purposes of any provision of the Clean Air Act (42 U.S.C. 7401 et seq.) if such change would not have been so treated as of the day before the date of enactment of this Act.